Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 12/10/2021 
Claims 1-19 are pending.
Response to Arguments

Applicant's arguments with respect to claim limitation “inversely quantize a quantized transform coefficient of the transform block of the second size, using the second quantizing matrix generated by the circuitry” recited in claim 1 have been fully considered but they are not persuasive.  Applicants contend that ICHIGAYA disclose the quantization matrix is applied to the quantized blocks but not to the “quantized transform coefficient” as claimed (Applicants’ Remarks dated 12/10/2021, p. 10-11). However, the Examiner respectfully disagrees.  FIG. 7 of ICHIGAYA illustrates an inverse quantization unit to inversely quantize the encoded coefficients for different block sizes generated by an encoder in FIG. 1 which is quantized transform coefficients generated by transform unit 102 and quantization unit 104.
Regarding applicant’s argument on page 11 of the remarks that the combination of ICHIGAYA and Yadav does not disclose or suggest zeroing of a high-frequency component is applied by referring to only a partial matrix of the first quantizing matrix, FIG. 11 and 12 of Yadav illustrate coefficient zeroing on the high frequency half of both 8X8 and 4X4 quantization matrix.
Applicant's arguments with respect to amended claims and newly added claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5, 14 recite the limitation "the decoding unit and the generating unit" in claim 1, "the decoding unit" in claim 5, and "the generating unit" in claim 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIGAYA et al (US 20160212429 A1) in view of Yadav (US 9955160 B1).
              Regarding claim 1, and 13-15, ICHIGAYA discloses an image processing device [e.g. FIG. 1 and 7] comprising: circuitry [e.g. FIG. 7; [0183]; e.g. circuit integration] configured to: decode scaling list data [e.g. scaling list of each size] to generate a first quantizing matrix of a first size [e.g. FIG. 2 and 8; 4X4];5; generate a second quantizing matrix for a transform block of a second size [e.g. FIG. 2 and 7; quantization matrices for blocks with different sizes]; and 10inversely quantize a quantized transform coefficient [e.g. 303] of the transform block of the second size, using the second quantizing matrix generated by the circuitry [e.g. FIG. 7-8].
                Although ICHIGAYA discloses the quantization matrix includes high frequency components, it is noted that ICHIGAYA differs to the present invention in that ICHIGAYA fails to explicitly disclose zeroing of a high-frequency component.
               However, Yadav teaches the well-known concept of generating a quantizing matrix [e.g. FIG. 8-12; quantization matrix] for a transform block of a second size [e.g. transform block 8X8 or 4X4]; zeroing of a high-frequency component is applied [e.g. applies zeroing on high frequency of the quantization matrix], by referring to only a partial matrix of a first quantizing matrix [e.g. FIG. 11-12; e.g. half of the quantization matrix].

              Regarding claim 2, ICHIGAYA and Yadav further disclose a ratio of a size of the partial matrix to the first size is equal to a ratio of a size of a non-zero part to the second size [e.g. Yadav: FIG. 11-12; e.g. half of the quantization matrix].  
20              Regarding claim 3, ICHIGAYA and Yadav further disclose the circuitry decodes size specifying information [e.g. ICHIGAYA: FIG. 8; transmission skip flag] indicating a size of a quantizing matrix generated from the scaling list data [ICHIGAYA: FIG. 8; e.g. size is 4X4], and wherein the size indicated by the size specifying 25information includes the first size but does not include the second size [e.g. ICHIGAYA: FIG. 8; non 4X4 blocks].  
              Regarding claim 4, ICHIGAYA and Yadav further disclose the circuitry decodes scaling list data on 30each of one or more predetermined sizes to generate quantizing matrices of the one or more sizes [ICHIGAYA: FIG. 8; e.g. size is 4X4], and wherein the predetermined one or more sizes include the first size but do not include the second size [e.g. ICHIGAYA: FIG. 8; non 4X4 blocks].  
              Regarding claim 5, ICHIGAYA and Yadav further disclose the circuitry generates a third quantizing matrix for a transform block of a third size to which 5zeroing of a high-frequency component is not applied, by referring to whole of the first quantizing matrix generated by the circuitry [ICHIGAYA: FIG. 2-3 and 7; quantization matrices for blocks with different sizes].  
              Regarding claim 9, ICHIGAYA and Yadav further disclose the circuitry includes a memory [e.g. ICHIGAYA: [0182]; memory] that 30temporarily stores the partial matrix at generation of the second quantizing matrix [e.g. ICHIGAYA: FIG. 2 and 7-8].  
              Regarding claim 10, ICHIGAYA and Yadav further disclose a memory [e.g. ICHIGAYA: [0182]; memory] that stores the first quantizing matrix through processing on a plurality of transform blocks [e.g. quantization matrix stored with decoding side], wherein the circuitry generates the second 5quantizing matrix at inverse quantization of a quantized transform coefficient of each transform block of the second size [e.g. ICHIGAYA: FIG. 2 and 7-8].  

              Regarding claim 12, ICHIGAYA and Yadav further disclose the circuitry executes an inverse quantization process on each of a plurality of transform blocks that are set in an image through quad-tree plus binary tree (QTBT) block division [e.g. ICHIGAYA: FIG. 2] .
              Regarding claim 16, ICHIGAYA and Yadav further disclose wherein the second size is different than the first size [e.g. FIG. 2 and 7; quantization matrices for blocks with different sizes].  
              Regarding claim 18, ICHIGAYA and Yadav further disclose inversely quantizing the quantized transform coefficient restores the transform coefficient, except for a portion of the transform coefficient corresponding to the high-frequency component to which zeroing is applied [e.g. ICHIGAYA: FIG. 11-12].  
              Regarding claim 19, ICHIGAYA and Yadav further disclose the transform coefficient comprises a coefficient for each of a plurality of frequency components that are derived by transforming a signal sample in the spatial domain into a signal sample in the frequency domain [e.g. ICHIGAYA FIG. 1 and 7].
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIGAYA et al (US 20160212429 A1) in view of Yadav (US 9955160 B1) and FLYNN et al (US 20140192862 A1).
              Regarding claim 6, ICHIGAYA and Yadav further disclose the circuitry determines whether the zeroing is applied to the transform block of the second size [e.g. Yadav: FIG. 11-12], but ICHIGAYA and Yadav fail to explicitly disclose the detail of determining zeroing the transform block according to a rule.
              However, FLYNN teaches the well-known concept of the circuitry determines whether the zeroing is applied to the transform block of the size the according to a rule that predetermines the size of the transform block to which the zeroing is to be applied [e.g. FIG. 2-3; zero any high frequency coefficients above a predefined threshold].  

15              Regarding claim 7, ICHIGAYA, Yadav, and FLYNN further disclose the circuitry determines whether the zeroing is applied to the transform block of the second size, based on a zeroing flag associated with each transform block, the zeroing flag indicating whether the zeroing is applied to 20the transform block [e.g. FLYNN: FIG. 2-3; filtered-prediction flag].  
              Regarding claim 8, ICHIGAYA, Yadav, and FLYNN further disclose the circuitry determines whether the zeroing is applied to the transform block of the second size, based 25on zeroing size information indicating the size of the transform block to which the zeroing is to be applied [e.g. FLYNN: FIG. 2-3; filtered-prediction flag].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIGAYA et al (US 20160212429 A1) in view of Yadav (US 9955160 B1) and Schuur et al (US 20090028239 A1).
              Regarding claim 17, ICHIGAYA and Yadav further disclose the circuitry is further configured to calculate elements of the second quantizing matrix corresponding to zero by referring to only the partial matrix of the first quantizing matrix [e.g. ICHIGAYA: FIG. 2 and7; Yadav: FIG. 11-12; e.g. half of the quantization matrix]; but ICHIGAYA and Yadav fail to disclose the detail of calculating elements of the second quantizing matrix.
              However, Schuur teaches the well-known concept of skipping an operation of calculating elements of the second quantizing matrix corresponding to zero by referring to only the partial matrix of the first quantizing matrix [e.g. FIG. 2 and 10; skipping scanning for fixed-zero coefficients].
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image coding system disclosed by ICHIGAYA to exploit the well-known video coding technique taught by Yadav and the well-known decoding video technique taught by Schuur as above, in order to provide increased quality of the reference pictures [See Yadav; column 27; lines 50-60] and a high encoding efficiency [See Schuur; [0001]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al (US 20130216149 A1).
LIM et al (US 20190215516 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ZHUBING REN/Primary Examiner, Art Unit 2483